DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0129803 (“Sakdeo”) in view of US Patent Application Publication No. 2011/0145199 (“Prasad”).

Regarding claim 1, Sakdeo teaches:
A method for managing backup operations, the method comprising: 
generating a checkpoint from an in-memory data structure maintained in a memory of a management device (¶¶ 0040-0041: checkpoint of a metadata object descriptor table (in-memory data structure) maintained in the memory of a storage system), wherein the in-memory data structure specifies a plurality of backups, each of the plurality of backups is stored in one of a plurality of backup storage devices managed by the management device (¶ 0041: the metadata object descriptor table contains metadata object descriptors that specify where the most recent copies of metadata object/pages (backups) are stored in persistent storage units);
…
and the checkpoint includes metadata and a snapshot of the in-memory data structure; (¶ 0043: the portion of the data structure is checkpointed (snapshot) to the storage unit along with along with other data (metadata) that can be used to identify, for example, the current checkpoint window and the last stable checkpoint window)
storing the checkpoint in persistent storage of the management device (¶ 0041: checkpoint stored in a storage unit of the storage system);
and after restarting the management device, rebuilding the in-memory data structure using the checkpoint to obtain a rebuilt in-memory data structure,  wherein: rebuilding the in-memory data structure using the checkpoint comprises: (¶ 0097: “When the system is restarted after a crash…”; “The identified up to 2*N segments of the last stable checkpoint window and the current checkpoint window are then used to recover the Page Table (¶ 0095: another name for metadata object descriptor table) in memory”)
obtaining a local index from at least one of the plurality of backup storage devices, (¶ 0098: obtaining from the storage segments newer versions of metadata object descriptors (local index));
the local index is associated with a first timestamp that is newer than a second timestamp that is associated with the checkpoint, (¶ 0098: newer versions of metadata object descriptors (local index) are associated with the current checkpoint window (¶ 0095), which has segments with a timestamp newer than the timestamps of last stable checkpoint segments (¶ 0062; Fig. 6: Time of Modification column is in sequential order, indicating newer segments in the current checkpoint window))
and the local index specifies the plurality of backups stored on the one of the plurality of backup storage devices. (¶ 0041: metadata object descriptors specify where the most recent copies of metadata object/pages (backups) are stored in persistent storage units).
 Sakdeo does not teach
and the management device is physically separate from all of the plurality of backup storage devices;

Prasad teaches
generating a checkpoint from an in-memory data structure maintained in a memory of a management device (Fig. 1, ¶ 0024: create a virtual catalog image from the metadata records cached by a backup server)
wherein the in-memory data structure specifies a plurality of backups, each of the plurality of backups is stored in one of a plurality of backup storage devices managed by the management device (Fig. 1, ¶ 0018: backup server 130 receives metadata containing locations of the file/directories in the backup image (¶ 0021: backup image of the actual data to be backed up). Fig. 1, ¶ 0025: backup image is stored onto one or more tapes, disks 140)
and the management device is physically separate from all of the plurality of backup storage devices; (Fig. 1, ¶ 0025: backup server 130 is separate from the tapes, disks 140) 
storing the checkpoint in…storage of the management device; (Fig. 1, ¶ 0025: virtual catalog images are stored as separate files 150 in backup server 130).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Prasad’s file system architecture with Sakdeo’s file system recovery method.  Sakdeo minimizes the discovery of the same or different versions of the same objects during a scan for metadata objects, expediting the search for the most recent version (Sakdeo, ¶¶ 0006, 0030), which would improve performance for a search of metadata records to restore a file (Prasad, ¶ 0003).

Regarding claim 2, Sakdeo further teaches obtaining a checkpoint policy, wherein the checkpoint is generated in accordance with the checkpoint policy (Fig. 3: checkpoint policy for checkpoint generation).
 
Regarding claim 4, Sakdeo further teaches: 
updating the in-memory data structure using the local index (¶ 0098: the rebuilt metadata object descriptor table is updated with newer versions of the metadata object descriptors).

Regarding claim 5, Sakdeo further teaches:
after rebuilding the in-memory data structure, updating the rebuilt in-memory data structure using the local index to obtain an updated in-memory structure (¶ 0098: the rebuilt metadata object descriptor table is updated with newer versions of the metadata object descriptors)

Regarding claim 7, Sakdeo further teaches the checkpoint policy specifies a schedule, wherein the checkpoint is generated based on the schedule (¶¶ 0031, 0041: the checkpoints are performed to N storage units periodically).

Claims 8, 9, 11, 12, and 14, the non-transitory computer readable mediums that implement(s) the methods of claims 1, 2, 4, 5, and 7, is/are rejected on the same grounds as claims 1, 2, 4, 5, and 7.

Claims 15, 16, 18, and 19, the systems that implement(s) the methods of claims 1, 2, 4, and 5, is/are rejected on the same grounds as claims 1, 2, 4, and 5.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0129803 (“Sakdeo”) in view of US Patent Application Publication No. 2011/0145199 (“Prasad”) as applied to claims 1, 8, and 15 above, and further in view of US Patent Application Publication No. 2006/0230079 (“Strahl”).

Regarding claim 6, Sakdeo further teaches initiating a recovery [of a file system of] a production host operatively connected to the management device using the updated in-memory data structure (¶¶ 0035, 0098: recovery of the file system, which stores data and metadata of VMs, using the updated table). 
Sakdeo and Prasad do not explicitly teach initiating a recovery of a production host. 
Strahl teaches initiating a recovery of a production host operatively connected to the management device using the [rebuilt] in-memory data structure (¶ 0033, 0036: the training database is restored to its previous state using a converter (¶ 0025: converter maps the addresses of the last known good pages and the updated page to block addresses of data volumes) rebuilt from a snapshot). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sakdeo and Prasad’s file system checkpointing method with Strahl’s database snapshotting method. Strahl is trying to improve performance of recovery (Strahl, ¶ 0004), an issue addressed by Sakdeo and Prasad (Sakdeo, ¶¶ 0006, 0030; Prasad ¶ 0003).  

Claim 13, the non-transitory computer readable medium that implement(s) the method of claim 6, is/are rejected on the same grounds as claim 6.

Claim 20, the system that implement(s) the method of claim 6, is/are rejected on the same grounds as claim 6.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
On pg. 9, Applicant argues:
“…the checkpoint includes metadata and a snapshot of the in-memory data structure. This is different than the cited prior art of Sakdeo and Prasad. 
Sakdeo is directed towards recovering an in-memory state in a log-structured file system (see e.g., Sakdeo Abstract). While Sakdeo does disclose checkpoints, metadata, and snapshots (see e.g., paragraph [0041] of Sakdeo), Sakdeo does not disclose a plurality of backups (or any) in addition to the metadata and snapshots. Rather, Sakdeo is only concerned with storing a plurality of metadata objects in an external storage.” 
The Examiner respectfully disagrees. As noted above in the rejection of claim 1, in Sakdeo, the most recent copies of metadata object stored in persistent storage units are a plurality of backups. Additionally, as noted above in the rejection of claim 1, in Sakdeo, the checkpoint includes metadata and a snapshot of the in-memory data structure. 
On pg. 10, Applicant argues:
“The Examiner on page 5 of the Action alleges that this is disclosed by Sakdeo in paragraphs [0062], [0095], and [0098]. However, these paragraphs do not suggest restoring the in-memory data structure using a checkpoint that include metadata and a snapshot of the in-memory data structure includes using an index associated with a first-time stamp that is newer than a timestamp associated with the checkpoint. Sakdeo does not disclose the use of timestamps at all. It appears that the Examiner is alleging that the fact that segments are recorded in order is equivalent to a timestamp.” 
The Examiner respectfully disagrees. In the previous rejection of claim 1, mailed 12/19/2021, and above rejection of claim 1, Fig. 6 of Sakdeo was cited for the timestamps associated with the checkpoints. Newer versions of metadata object descriptors (local index) are associated with the current checkpoint window, which has segments with a timestamp newer than the timestamps of last stable checkpoint segments. 
On pg. 10, Applicant argues:
“However, this is not true, nor would it have been obvious because the claims as amended require comparing two timestamps. Because no timestamps are actually present the only conclusion that can be made is that one segment is before the other, not that one segment is newer than that of a checkpoint stored elsewhere. Even assuming, arguendo, that it would be obvious for the segments to have a timestamp and for the checkpoint to also have a timestamp, the claim limitations would not have been obvious without a clear teaching to compare the first and second timestamps in the claimed manner.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing two timestamps) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114